NO. 12-18-00255-CV

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

                                                           §       APPEAL FROM THE 369TH
 EX PARTE:
                                                           §       JUDICIAL DISTRICT COURT
 RUSTY LYNN CHAPMAN
                                                           §       ANDERSON COUNTY, TEXAS

                                       MEMORANDUM OPINION
       Rusty Lynn Chapman appeals following his pretrial application for writ of habeas corpus,
which he filed after his arrest for indecency with a child. After a hearing on Appellant’s
application, the trial court entered an order reducing the amount of his bond from $500,000.00 to
$150,000.00. In one issue, Appellant complains that there is no evidence in the record to support
that there was probable cause for the issuance of an arrest warrant for him and, therefore, his
continued detention is unlawful. We dismiss for want of jurisdiction.

                                                BACKGROUND
       Appellant was arrested for indecency with a child on July 25, 2018. Thereafter, he filed an
application for writ of habeas corpus, in which he argued that he was illegally confined because
his arrest warrant was not supported by probable cause and the amount of his bond was excessive.
       On September 14, 2018, the trial court conducted a hearing on Appellant’s application. At
the hearing, Appellant’s counsel argued as follows:

                Your Honor, on the probable cause issue, we recognize that the affidavit alleged probable
       cause as to any number of different levels offenses, anywhere from a second degree felony, down
       to a misdemeanor offense of touching. I’ll point out that there’s no mention of the age of the alleged
       victim, other than “under 17;” there’s no allegation as to any skin to skin contact; there’s no
       allegation of any penetration or injury. The affidavit appears this is, at best, or worst, a one-time
       inappropriate touching. I’ll call my client to testify as to his ability to make a bond.
At the conclusion of the hearing, the trial court ruled that the amount of Appellant’s bond be
reduced from $500,000.00 to $150,000.00. However, the trial court made no ruling with regard to
whether Appellant’s arrest warrant was supported by probable cause. That same day, the trial
court signed a written order reducing Appellant’s bond, and this appeal followed.

                      JURISDICTION FROM APPEAL OF WRIT OF HABEAS CORPUS
         In his sole issue, Appellant argues that there is no evidence in the record to support that
there was probable cause for the issuance of an arrest warrant for him and, therefore, his continued
detention is unlawful.
         There is no appeal from the refusal to issue or grant a writ of habeas corpus. Ex parte
Martell, 901 S.W.2d 754, 755 (Tex. App.–San Antonio 1995, no writ); see also Ex parte
Villanueva, 262 S.W.3d 391, 395 (Tex. Crim. App. 2008); Ex parte Noe, 646 S.W.2d 230, 231
(Tex. Crim. App. 1983)). However, when a hearing is held on the merits of an applicant’s claim
and the court subsequently rules on the merits of that claim, the losing party may appeal. See Ex
parte Villanueva, 262 S.W.3d at 395; Ex parte Martell, 901 S.W.2d at 755.
         In the instant case, the trial court made no ruling on Appellant’s application to the extent it
was based on his argument that his arrest warrant affidavit lacked probable cause. Further,
Appellant makes no argument in his appeal concerning the trial court’s order reducing the amount
of his bond. Therefore, because the trial court did not deny Appellant’s application or purport to
rule on the merits of his claim that forms the basis for this appeal, we lack jurisdiction over the
matter. See Ex parte Martell, 901 S.W.2d at 757.


                                                   DISPOSITION
         Having determined that the trial court did not to rule on the merits of Appellant’s
application that forms the basis for his appeal, we dismiss the appeal for want of jurisdiction.

                                                                    GREG NEELEY
                                                                       Justice

Opinion delivered December 12, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 12, 2018


                                         NO. 12-18-00255-CV


                            EX PARTE: RUSTY LYNN CHAPMAN


                                Appeal from the 369th District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV18-484-369)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.